United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 21, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 04-30864
                          Conference Calendar



NAOMI SANDRES,

                                      Plaintiff-Appellant,

versus

STATE OFFICE OF GENERAL COUNSEL, ET AL.,

                                      Defendants,

OFFICE OF ATTORNEY GENERAL; ROSE WOODEN,

                                      Defendants-Appellees

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                     USDC No. 3:03-CV-712-C
                      --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Naomi Sandres appeals the district court’s grant of summary

judgment in favor of Rose Wooden and the dismissal of her civil

claims against Wooden pursuant to FED. R. CIV. P. 12(b)(6).        Her

claims against the other defendants in the lawsuit remain to be

adjudicated.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-30864
                                  -2-

     When an action involves multiple parties or multiple claims,

any decision that adjudicates the liability of fewer than all of

the parties does not terminate the action and is therefore not

appealable unless certified by the district court under FED.

R. CIV. P. 54(b).    Borne v. A & P Boat Rentals No. 4, Inc., 755
F.2d 1131, 1133 (5th Cir. 1985); Thompson v. Betts, 754 F.2d
1243, 1245 (5th Cir. 1985).    The district court has not certified

the order for appeal.    Accordingly, this court is without

jurisdiction, and the appeal is dismissed.

     We have previously dismissed an appeal filed by Sandres as

frivolous.   See Sandres v. Div. of Admin., No. 02-31244 (5th Cir.

Aug. 19, 2003).     Sandres is warned that sanctions may be imposed

if she continues to file appeals for which there is no

jurisdiction or that are frivolous.    These sanctions may include

monetary sanctions and restrictions on her ability to file

pleadings.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.